TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00333-CR
                                     NO. 03-03-00334-CR




                 Tracy Lynn Carpenter aka Tracy Lynn Walker, Appellant

                                               v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
        NOS. 48,645 & 48,963, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant’s motion to dismiss these appeals is granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: March 11, 2004

Do Not Publish